Citation Nr: 0211906	
Decision Date: 09/13/02    Archive Date: 09/19/02

DOCKET NO.  00-23 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a left knee disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. N. Romero, Associate Counsel



INTRODUCTION

The veteran in this case served on active duty from May 1944 
to June 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
and Insurance Center (RO) in Philadelphia, Pennsylvania.  
Within the referenced rating decision, the RO denied the 
veteran's claim seeking entitlement to service connection for 
a left knee disability.  The veteran has perfected a timely 
appeal with respect to this issue.

Within his VA Form 9 substantive appeal, dated in November 
2000, the veteran requested a personal hearing to be held at 
the RO before a Member of the Board.  In June 2002 the 
veteran indicated that he no longer desires to have a hearing 
due to illness.


FINDING OF FACT

The medical evidence of record does not establish that the 
veteran's current left knee disability, noted many years 
after service, is related to any incident during service.


CONCLUSION OF LAW

A left knee disability was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1154(b), 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 3.303, 3.304 
(2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act (VCAA).

The Board observes that recently enacted law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West Supp. 2001); 66 Fed. Reg. 45620, 45630-631 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.159(c)-(d)).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West Supp. 2001); 66 Fed. Reg. 45620, 45630 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159(b)).

In this case, the record reflects that the veteran has 
received the degree of notice which is contemplated by law 
with particular reference to his claim seeking entitlement to 
service connection for a left knee disability.  The RO has 
specifically provided the veteran and his authorized 
representative with copies of rating decisions dated in 
December 1998 and February 1999, a copy of a statement of the 
case dated in October 2000, and a copy of a supplemental 
statement of the case dated in June 2002.  The RO also sent 
the veteran more recent correspondence dated in July 2001.  
By way of all the referenced documents, the veteran has been 
informed of the cumulative evidence previously provided to 
VA, and he has been informed of the laws and regulations 
governing his claim, including notice of the VCAA and the 
reasons for the determination made regarding his claim.

The record also discloses that VA has additionally met its 
duty to assist the veteran in obtaining the evidence 
necessary to substantiate his service connection claim.  The 
RO has undertaken reasonable efforts to obtain the veteran's 
complete service medical records (SMRs), however, not all of 
the veteran's SMRs are currently of record as it appears that 
they may have been destroyed in a fire at the National 
Personnel Records Center.  Copies of the veteran's post-
service non-VA treatment records have nevertheless, been 
associated with the veteran's claims folder.  Lastly, the 
veteran has been provided with a relevant VA examination, and 
a copy of the examination report is of record.

Therefore, under the circumstances, VA has satisfied both its 
duty to notify and assist the veteran in this case, and 
adjudication of this appeal without remand to the RO for 
additional consideration under the new law poses no risk of 
prejudice to the veteran.  See e.g., Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  Accordingly, the veteran's claim 
seeking entitlement to service connection for a left knee 
disability is ready for appellate review. 

II.  Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If 
a condition is not shown to be chronic, then generally, a 
showing of continuity of symptomatology after service is 
required for service connection.  38 C.F.R. § 3.303(b)(2001).  
If service connection is established by continuity of 
symptomatology, there must be medical evidence that relates a 
current condition to that symptomatology.  Savage v. Gober, 
10 Vet. App. 488, 495-498 (1997).  In addition, service 
connection may also be granted on the bases of post-service 
initial diagnosis of a disease where the physician relates 
the current condition to the period of service.  In such 
instances, however, a grant of service connection is 
warranted only when "all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred during service."  38 C.F.R. § 3.303(d) (2001).

If an injury or disease was alleged to have been incurred or 
aggravated in combat, such incurrence or aggravation may be 
shown by satisfactory lay evidence, if the evidence is 
consistent with the circumstances, conditions, or hardships 
of service, even if there is no official record of the 
incident.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  
"Satisfactory lay or other evidence" under 38 U.S.C.A. 
§ 1154(b) means "credible evidence."  Collette v. Brown, 82 
F.3d 389, 393 (1996).  Thus, section 1154(b) considerably 
lightens the burden of a combat veteran who seeks benefits 
for a disease or injury which he alleges were incurred in 
combat service.  Id.

In this particular case, the veteran has alleged that he 
injured his left knee during a combat situation on April 3, 
1945.  According to the veteran, while under direct machine 
gun fire, he rolled over the ground to reach three wounded 
soldiers in order to render medical attention.  While rolling 
to the third man, he twisted his knee.  As the result of this 
injury, the veteran presently believes that he is entitled to 
receive service connection for a left knee disability.  He 
has indicated that he did not report this injury at the time 
he was discharged from active military service because he did 
not want to cause any delay in his discharge.

A review of the veteran's DD 214 indicates that his military 
occupational specialty (MOS) was that of a medical 
technician.  He is currently in receipt of the Bronze Star 
Medal with First Oak Leaf Cluster for heroic achievement in 
action on April 3, 1945, in the vicinity of Roigheim, 
Germany.  Based on the veteran's pertinent military service 
records, the Board determines that the veteran's account as 
to the circumstances surrounding his knee injury in service 
is credible.  Moreover, a post-service private treatment 
record, dated in August 1999, evidences that the veteran has 
in fact been diagnosed with a currently existing left knee 
disability to include a small tear of the posterior horn of 
the medial meniscus and severe chondromalacia patella 
involving the medial facet with subchondral bone involvement.

Even assuming that the veteran's lay statement, as it relates 
to his combat status could be considered satisfactory, 
credible lay evidence of an in-service injury, 38 U.S.C.A. 
§ 1154(b); Collette, supra., the Board observes that none of 
the pertinent evidence currently of record contains a medical 
opinion relating the veteran's existing left knee disability 
to any incident in service, including his combat on April 3, 
1945.  

As such evidence is necessary to support the veteran's 
current claim, the veteran was subsequently scheduled for a 
VA examination in April 2001.  Prior to the examination of 
the veteran, his claims folder was reviewed by the VA 
examiner.  The examiner noted that the veteran reported that 
after leaving the service, he worked for Sears, and he went 
to night school.  According to the veteran, his knee did not 
bother him much until later in life.  The VA examiner took 
note that the veteran's contusion or in-service injury had 
been "asymptomatic" for so many years.  Based on the 
veteran's overall reported history in conjunction with a 
review of his claims folder and a physical examination, the 
VA examiner opined that the veteran's current [left knee] 
meniscal tear was not the result of his in-service injury.  
Consequently, in the absence of a nexus between the veteran's 
current left knee disability and his period of military to 
service, to include his combat service, the Board determines 
that entitlement to service connection for a left knee 
disability is not warranted in the instant case.  

In rendering the decision in this case, the Board has given 
consideration to the affidavits, wherein the veteran's fellow 
servicemen have attested to, or related the veteran's in-
service knee injury to his current knee disability, however, 
these assertions can not service to substantiate the 
veteran's claim of entitlement to service connection for a 
left knee disability.  While these servicemen are competent 
to describe the veteran's injury and/or symptoms he 
experienced during service, they are not competent to proffer 
a medical diagnosis or a medical opinion regarding the 
etiology of the veteran's left knee condition.  See Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).

The Board has also considered the matter of the resolution of 
reasonable doubt in favor of the veteran.  However, 
application of the benefit-of-the-doubt doctrine rule is only 
appropriate when the evidence is evenly balanced or in 
relative equipoise.  Gilbert v. Brown, 5 Vet. App. 49, 53-56 
(1990).  Such is decidedly not the case in this instance 
where, as reported earlier, there is no competent medical 
evidence of record which establishes that the veteran's 
current left knee disability is related to any incident of 
service, to include his combat on April 3, 1945.  This being 
the case, the Board has denied the veteran's claim of 
entitlement to service connection for a left knee disability.


ORDER

Entitlement to service connection for a left knee disability 
is denied.



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

